Per Curiam:
From the papers presented to the court below it appears that, the plaintiffs can be protected by an injunction restraining the *917defendants from distributing or paying out in any way the- moneys involved in this action. Such relief was asked for both in the complaint and in the notice of motion, and we think that relief the court below should have granted. The order, therefore, should be modified by enjoining the defendants as above stated, and as so modified affirmed, without costs to either party. Present—Ingraham, P. J., Clarke, Scott, Miller and Dow-ling, JJ. Order modified as directed in opinion, and as so modified affirmed, without costs. Order, to be settled on notice.